     Case 2:19-cv-01586-JAM-KJN Document 50 Filed 01/27/21 Page 1 of 3
1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMARREA MCCOY-GORDON,                             No. 2:19-cv-1586 JAM KJN P
12                       Plaintiff,
13            v.                                         ORDER SETTING SETTLEMENT
                                                         CONFERENCE
14    HERNANDEZ,
15                       Defendant.
16

17           Plaintiff is a former state prisoner, proceeding pro se and in forma pauperis, in this civil

18   rights action filed pursuant to 42 U.S.C. § 1983. The court has determined that this case will

19   benefit from a settlement conference. Therefore, this case will be referred to Magistrate Judge

20   Dennis M. Cota to conduct a settlement conference on March 11, 2021, at 9:30 a.m. The

21   settlement conference will be conducted by remote means, to be determined at a later date and

22   time.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota on

25   March 11, 2021, at 9:30 a.m. The settlement conference will be conducted by remote means, to

26   be determined at a later date and time.

27           2. A representative with full and unlimited authority to negotiate and enter into a binding

28

                                                        1
     Case 2:19-cv-01586-JAM-KJN Document 50 Filed 01/27/21 Page 2 of 3
1

2    settlement on the defendants’ behalf shall attend in person.1

3            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

4    The failure of any counsel, party or authorized person subject to this order to appear in person

5    may result in the imposition of sanctions. In addition, the conference will not proceed and will be

6    reset to another date.

7            4. Parties are directed to submit confidential settlement statements no later than March 4,

8    2021 to dmcorders@caed.uscourts.gov. If plaintiff does not have access to the internet, plaintiff

9    shall mail his confidential settlement statement Attn: Magistrate Judge Dennis M. Cota, USDC

10   CAED, 2986 Bechelli Lane, Suite 300, Redding, California 96002 so it arrives no later than

11   March 4, 2021. The envelope shall be marked “CONFIDENTIAL SETTLEMENT

12   STATEMENT.” Parties are also directed to file a “Notice of Submission of Confidential

13   Settlement Statement” (See L.R. 270(d)).

14           5. Settlement statements should not be filed with the Clerk of the Court nor served on

15   any other party. Settlement statements shall be clearly marked “confidential” with the date and

16   time of the settlement conference indicated prominently thereon.

17           The confidential settlement statement shall be no longer than five pages in length, typed

18   or neatly printed, and include the following:

19                a. A brief statement of the facts of the case.
20                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

21

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
23   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
24   settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
25   settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
     653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
26
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
27   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
28   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                2
     Case 2:19-cv-01586-JAM-KJN Document 50 Filed 01/27/21 Page 3 of 3
1

2                       which the claims are founded; a forthright evaluation of the parties’ likelihood of

3                       prevailing on the claims and defenses; and a description of the major issues in

4                       dispute.

5                    c. A summary of the proceedings to date.

6                    d. An estimate of the cost and time to be expended for further discovery, pretrial, and

7                       trial.

8                    e. The relief sought.

9                    f. The party’s position on settlement, including present demands and offers and a

10                      history of past settlement discussions, offers, and demands.

11                   g. A brief statement of each party’s expectations and goals for the settlement

12                      conference, including how much a party is willing to accept and/or willing to pay.

13                   h. If the parties intend to discuss the joint settlement of any other actions or claims

14                      not in this suit, give a brief description of each action or claim as set forth above,

15                      including case number(s) if applicable.

16            6. Judge Cota or another representative from the court will be contacting the parties either

17   by telephone or in person, approximately two weeks prior to the settlement conference, to

18   ascertain each party’s expectations of the settlement conference.

19   Dated: January 26, 2021
20

21
     /mcco1586.med
22

23

24

25

26

27
28

                                                            3
